490 P.2d 347 (1971)
Danny BLACKWELL, Appellant (Plaintiff below),
v.
Larry Dean PICKETT, Appellee (Defendant below), and
Wallace Charles Mortenson, (Defendant below).
No. 3977.
Supreme Court of Wyoming.
November 18, 1971.
Rehearing Denied December 28, 1971.
Robert R. Rose, Jr., and G.L. Spence, Casper, for appellant.
Redle, Yonkee & Arney and Lawrence A. Yonkee, Sheridan, for appellee.
Before McINTYRE, C.J., and PARKER, McEWAN, and GRAY, JJ.
PER CURIAM.
The judgment below is affirmed by an equally divided court.